April 2, 2004


Ms. Lisa Royce Eskow
Attorney General's Office
P.O. Box 12548
Austin, TX 78711-2548
Mr. Jerry Don Evans
127 North West Street
Uvalde, TX 78801

RE:   Case Number:  01-0619
      Court of Appeals Number:  04-00-00736-CV
      Trial Court Number:  99-05-21,501-CV

Style:      TEXAS DEPARTMENT OF PARKS AND WILDLIFE
      v.
      MARIA MIRANDA AND RAY MIRANDA

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above-referenced cause.  See enclosures.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lydia      |
|   |Steele         |
|   |Mr. Herb       |
|   |Schaefer       |